  Case 15-40035         Doc 24     Filed 04/22/19 Entered 04/22/19 13:20:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-40035
         CURTIS MASON, JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2015.

         2) The plan was confirmed on 01/25/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/27/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,395.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-40035        Doc 24       Filed 04/22/19 Entered 04/22/19 13:20:59                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,400.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,380.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $244.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,624.80

Attorney fees paid and disclosed by debtor:                  $620.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
APPLIED BANK/LVNV FUNDING        Unsecured      1,052.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,500.00       1,103.35        1,103.35        139.87        0.00
CBE GROUP                        Unsecured         235.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       5,897.20        5,897.20        747.55        0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         805.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         396.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         381.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         352.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         327.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         315.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         315.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         302.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         277.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         277.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         277.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         265.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         265.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         265.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         265.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         144.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured          80.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         306.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         306.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         333.00      6,253.00        6,253.00        792.65        0.00
DIVERSIFIED CONSULTANTS INC      Unsecured      1,103.00            NA              NA            0.00       0.00
ECMC                             Unsecured      8,158.00     43,822.12        43,822.12           0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         104.00           NA              NA            0.00       0.00
ISAC                             Unsecured      8,022.00            NA              NA            0.00       0.00
ISAC                             Unsecured      5,293.00            NA              NA            0.00       0.00
ISAC                             Unsecured      5,191.00            NA              NA            0.00       0.00
ISAC                             Unsecured      4,886.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-40035        Doc 24     Filed 04/22/19 Entered 04/22/19 13:20:59                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
ISAC                           Unsecured      3,893.00            NA           NA             0.00        0.00
ISAC                           Unsecured      3,431.00            NA           NA             0.00        0.00
ISAC                           Unsecured         475.00           NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured      1,313.00            NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured      1,297.00            NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured      1,061.00            NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured      1,049.00            NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured         809.00           NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured         519.00           NA           NA             0.00        0.00
NCO FINANCIAL SYSTEM           Unsecured         518.00           NA           NA             0.00        0.00
STATE COLLECTION SERVICE       Unsecured         206.00           NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,500.00         103.72       103.72           13.15        0.00
VERIZON                        Unsecured         659.00        646.71       646.71           81.98        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                     $0.00                 $0.00               $0.00
TOTAL SECURED:                                              $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $57,826.10           $1,775.20                  $0.00


Disbursements:

       Expenses of Administration                            $3,624.80
       Disbursements to Creditors                            $1,775.20

TOTAL DISBURSEMENTS :                                                                         $5,400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-40035         Doc 24      Filed 04/22/19 Entered 04/22/19 13:20:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
